Title: To George Washington from George Clinton, 20 October 1782
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Poughkeepsie Octr 20th 1782
                  
                  I was this Morning honored with your Excellency’s Letter of the 19th Inst.  When I transmitted the Affidavits &c. inclosed in my last, I was sensible of the Delacacy entertained by your Excellency respecting your interference with the internal Police of the french Army: but as the Persons concerned in the Dispute were Americans I should have had great reluctance in making the Application to Count Rochambeau.  I was in hopes too that the bear knowledge of your Excellency’s being applied to on the Subject, would have induced the Parties to have compromized the Matter; which I still hope will be the Case.
                  I very candidly confess I am of Opinion with your Excellency that nothing extraordinary is to be apprehended from the late Accounts we have had of the collection of the Enemy’s Forces at the Ile au Noix & Oswego; and this Sentiment I expressed to Lord Stirling in the first Communication I made to him on the Intelligence I had received—Tho’ I thought it my duty, as I mentioned to your Excellency, to order a part of the Militia to be held in readiness.  I learn however that the frontier Inhabitants are much alarmed at those hostile Appearances, and I am therefore very apprehensive that if any Part of the Troops on the Northern & Western Frontiers were to be removed before the Season is somewhat further advanced and thereby even the possibility of the Enemy’s visiting them with large Parties be removed, it might create great uneasiness among them & perhaps induce the more exposed to abandon their Settlements & remove into the interior Parts of the State; which would be exceedingly distressing to themselves & injurious to the public.  Indeed, if it might be consistent with your Excellency’s Views, I should conceive that the continuing of a small regular Force to the Northward during the Winter might be attended with good Consequences especially as they may be comfortably accomodated.  I have the Honor to be with the highest Respect & Esteem Your Excellency’s Most Obedt Servant
                  
               